Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: the first sentence, while not a word for word repeating of the title, only contains information which is already known form the title as such it should be removed.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
As a note to the application regarding claim interpretation, currently there are no claim limitations explicitly integrating the window tinting transition rate with the buffer time/handover process (besides that the window tinting transition completes/occurs before the transition is complete); for example claim 2 recites a transition rate calculation, but at no point does it recite that this transition rate is based on/related to the buffer time, as such any sort of transition rate calculation for tinted windows would read on claim 2 even if it doesn’t relate that transition rate with vehicle control modes. This isn’t to suggest an issue with the claims, only that the Broadest Reasonable interpretation/plain meaning of the claim language may be broader than intended and/or concepts (e.g. relating tinting transition rate with the vehicle control mode transition time/buffer period) from the specification aren’t strictly required/captured by the claim language.
	While the specification contains explicit teachings that the transition rate is based on the buffer period (e.g. paragraphs [005], [019]), however the wording of the paragraphs are such that it isn’t completely certain that such a definition is meant to apply to all the embodiments/general teachings or is applicable to a subset of all the embodiments. As such the teachings of the specification stating that the “transition rate” is directly related to/is the buffer period isn’t being imparted onto the claim set. While the claims are read in light of the specification, limitations can only be imparted from the specification into the claims when explicit limiting definitions (or 112(f)) interpretations ) are found in the specification. While definitions are found in the specification they are not clearly written to be limiting definitions to the whole disclosure (and thus would impart claim limitations) or meant only to be illustrative/applied to certain embodiments. As such the broader interpretation (that they are non-limiting definitions) will be taken.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180088574 A1, “HANDOVER PROCEDURE FOR DRIVER OF AUTONOMOUS VEHICLE”, Latotzki et al further in view of US 20190100083 A1, “CONTROLLING SUN LOAD IN AN AUTONOMOUS VEHICLE TO CONSERVE ENERGY”, Ghannam et al.
	Regarding Claim 1, Latotzki teaches “Operating a vehicle having an autonomous mode, a manual mode,”( Abstract “A control system that is operable to control a vehicle in an autonomous or semi-autonomous mode includes a processor that processes data captured by a plurality of exterior sensing sensors. When the control system is operating in the autonomous or semi-autonomous mode and responsive to a determination of an upcoming event that requires the system to hand over control of the vehicle to a driver before the vehicle encounters the event”); “calculating, with a processor, a buffer period having a start time and an end time;” and “switching modes based on the end time;”(Abstract “the control determines (i) a total action time until the vehicle encounters the event, (ii) an estimated time for the driver to take over control and (iii) an estimated handling time for the vehicle to be controlled before the vehicle encounters the event. Responsive to the determinations, the control system (i) allows the driver to take over control of the vehicle or (ii) controls the vehicle to slow down and stop the vehicle before the vehicle encounters the event.” Here teaches the calculation of handover (buffer time(s)); from applicant’s specification the (ii) time of estimated time for a driver to take control would be most equivalent to the “buffer time” however BRI/plainmeaning of the claim language means any of the action time calculations would meet the claims requirements. )
	Latotzki et al however lacks teachings for adjustable window tinting, failing to teach “a set of windows”; “adjusting the transparency on the set of windows;”; and “and in response to detecting an emergency, removing all tinting on the windows.”
	Ghannam et al teaches a adjustable window tinting for autonomous vehicle, and teaches adjustment of the tinting based on driving mode,  and incase of emergency untinting all the windows. Ghannam et al teaches  “a set of windows”; “adjusting the transparency on the set of windows;” and “and in response to detecting an emergency, removing all tinting on the windows.”(Ghannam et al abstract “Method and apparatus are disclosed for controlling sun load in an autonomous vehicle to conserve energy. An example vehicle includes photochromic windows and a processor. The processor (a) determines a difference between an external ambient temperature and a cabin temperature, (b) when the difference is greater than a threshold, individually set tint levels on the photochromic windows to reduce a sun load on an interior of vehicle based on a driving mode and occupancy, and (c) in response to detecting a emergency, clear the tint levels on all the photochromic windows.” Here teaches a set of windows, and adjustment/clearing of tint, and specifically that the tint should be removed when an emergency is detected)
	It would have been obvious to one of ordinary skill in the art to modify the vehicle and handover process of Latotzki et al to include the window tinting system and controls of Ghannam et al. i.e. implement the window system of Ghannam onto the overall vehicle of Latotzki. The motivation/KSR rational for this implementation being “Combining Prior Art Elements According to Known Methods To Yield Predictable Results” (MPEP 2143 section 1.A). (I)  Latotzki et al teaches a autonomous vehicle control mode switching system and vehicle teachings a vehicle with the claimed control modes and windows, Ghannam et al teaches a autonomous vehicle system which teaches adjustably tinted windows and directly teaches that the tint level is based on control mode of the vehicle and that in an emergency window tint should be removed; thus all the individual components of claim 1 are taught in separate pieces of prior art. (II) Implementing the tinting windows of Ghannam et al onto the autonomous vehicle of Latotzki et al doesn’t change the underlying principles of either reference, Ghannam et al windows are still performing the same functions/using the same parameters for controlling them in the combination as they are in the original teachings. (III) Further Ghannam et al explicitly teaches that the vehicles control mode (manual or autonomous) directly affects the tinting level of the windows, as such Ghannam et al teaches a autonomous vehicle control mode system specifically adapted for/teaching adjustably tinted windows and Latotzki et al is teaching a generalized autonomous vehicle control mode adjustment system thus. As such the combination is simply applying more detailed teaching as to how to switch calculate/control modes (from Latotzki) et al for the windows of Ghannam et al. The resulting combination would teach all aspects of claim 1.
	Regarding Claim 3, modified Latotzki teaches “The method of claim 1, wherein: calculating further comprises a location determination device.”( [0037] “As an additional inventive aspect of the system of the present invention, the system may have according environmental sensors and an environmental scene detection processing algorithms as referred above. Optionally, the system may have a v2x and/or v2v connection for receiving additional scene map and hazardous object (HO) data and data to calibrate the SV ego position. Once the HO is known, the system of the invention may be able to predict evasive paths and necessary braking maneuvers, may be able to predict the time the maneuver will take and may assess whether it is necessary to put the control back to the driver as redundant handler for dynamic situations. Because the system continuously assesses or estimates the driver recovery time (EDRT), the system can calculate the threshold whether the EDRT is shorter or longer than the shortest time interval (Planned Handling Time or PHT) that is predicted that a human driver would need to properly control the vehicle in a safe manner in face of an upcoming event”. Here teaches the use of/calculation of vehicle ego position to determine/estimate handover time (buffer period))
	Regarding Claim 4, modified Latotzki teaches “The method of claim 3, wherein: calculating, with a processor and a location determination device, further comprises a navigation route.”( [0032] “Previously known in automotive is to have driver assistant systems that detect the environmental scene, especially the scene of the path ahead the subject vehicle (SV) or ego vehicle is planning to take. In case of collision hazard events (CHE), such as, for example, when a piece of lost cargo (hazardous object, HO) appears at the lane of the subject vehicle (SV), the systems are able to calculate the time to collision (TTC) when taking the speed (and the HO's static or changing speed is constant) into account and an extended time to collision in case the vehicle assistant system is taking collision mitigating actions such as braking into account. Some systems may be able to also execute collision avoiding steering maneuvers in combination with braking, but this requires a proper scene context understanding, so that the system does not make worse the CHS situation rather than do any good (since the scene detection is not perfect there may be objects such as pedestrians which may have been overlooked by the system and thus may be harmed during the collision mitigation maneuver, while the vehicle is avoiding the HO instead). Because of that, the emergency handling is still left to the human drivers (with the exception of MCB brake actuation past a collision detection).” Here teaches a navigation route (path) and its use in determining/calculating the handover time (buffer period))
	Regarding Claim 5, modified Latotzki teaches “The method of claim 4, wherein: calculating, with a processor and a location determination device, further comprises a set of take-over scenarios.”( Latotzki teaches “[0033] In accordance with an aspect of the system of the present invention, a vehicle with automated driving feature SAE Level 3 may have a subsystem to detect the driver's ability to take over, and is capable to do an estimation of the time it will take the driver to take over control of the vehicle (estimated driver recovery time EDRT), see FIGS. 2, 3 and 4. The system may have in-cabin sensors and optionally the sensing information of smartphones and optionally the sensors of wearables or implants of the driver to monitor whether the driver is attentively driving or which non driving related activities he or she is doing or how far he or she is distracted and optionally which health condition system he or she is in. The estimated hand over time may be picked out of a look up table of previous mass screening results of the typical time the specific non driving activity is taking. Upon the underrun of one or more specific or combined health or distraction parameters, the system may assume the driver is unable to take over (or recover) the vehicle (see case in FIG. 2).” Here teaches a form of scenarios in the form of driver activities/health affecting the takeover time)
	Regarding Claim 6, modified Latotzki teaches “The method of claim 1, the method further comprising: sending a haptic notification to the driver before the end time.”( Latotzki [0026] “According to SAE Level 3, autonomous vehicles still are not required to handle all driving and emergency tasks which may come up during driving by their own, and due to that, it is still required that the driver may take back the vehicle control. In known commercially available solutions, such as, for example, the Daimler E-Class and Tesla S vehicles, the vehicle is typically requesting the driver to take back control by first actuating the taking over alarms, such as beeping, displaying and vibrating, and then falling into a state at which the vehicle continuously decelerates in case the driver does not take over.” Here teaches the sending of a vibration (haptic) notification as part of the handover process before switching control modes to manual)
	Regarding Claim 7, modified Latotzki teaches “The method of claim 1, the method further comprising: sending an audio notification to the driver before the end time.”( Latotzki [0026] “According to SAE Level 3, autonomous vehicles still are not required to handle all driving and emergency tasks which may come up during driving by their own, and due to that, it is still required that the driver may take back the vehicle control. In known commercially available solutions, such as, for example, the Daimler E-Class and Tesla S vehicles, the vehicle is typically requesting the driver to take back control by first actuating the taking over alarms, such as beeping, displaying and vibrating, and then falling into a state at which the vehicle continuously decelerates in case the driver does not take over.” Here teaches the sending of a beeping (audio) notification as part of the handover process before switching control modes to manual)
	Regarding Claim 8, modified Latotzki teaches “The method of claim 1, the method further comprising: sending a visual notification to the driver before the end time.”( Latotzki [0026] “According to SAE Level 3, autonomous vehicles still are not required to handle all driving and emergency tasks which may come up during driving by their own, and due to that, it is still required that the driver may take back the vehicle control. In known commercially available solutions, such as, for example, the Daimler E-Class and Tesla S vehicles, the vehicle is typically requesting the driver to take back control by first actuating the taking over alarms, such as beeping, displaying and vibrating, and then falling into a state at which the vehicle continuously decelerates in case the driver does not take over.” Here teaches the sending of a displaying (visual) notification as part of the handover process before switching control modes to manual))
	Regarding Claim 9, modified Latotzki teaches “The method of claim 1, wherein: adjusting the transparency on the set of windows is based on a set of weather data.”(Ghannam et al “[0016] The vehicle uses several factors to determine (a) the tinting level (e.g., from 0% tinting to 100% tinting) for the windows and (b) to which windows to apply different tinting levels. In some examples, the vehicle uses (i) the external ambient temperature, (ii) the cabin temperature, (iii) a cabin temperature set point, (iv) the current vehicle sun load, (v) the current driving function of the vehicle (e.g., driving, parked, etc.), (vi) a state-of-charge (SoC) of the battery, (vii) the driving mode of the vehicle (e.g., an autonomous mode, a manual driving mode, etc.), (viii) the number and location of occupants of the vehicle, (ix) the weather, (x) jurisdiction laws, and/or (xi) the presence of emergency conditions, etc. Based on the factors, the vehicle continuously adjusts the tinting to adapt to changes in the conditions around the vehicle”)
	Regarding Claim 10, claim 10 is a vehicle (system) version of the method claim 1. The differences being it recites physical components instead of method steps. However the components recited are implicitly required/taught in order to implement the steps of claim 1. As such the grounds for rejection for claim 10 (and rational for modification) is identical to claim 1.
	Claim 11 is a system equivalent to claim 3, both in terms of its internal elements and its dependency to its respective independent claim. As such it has the same grounds of rejection as claim 3 above.
	Regarding Claim 12, modifeid Latotzki teaches “The vehicle of claim 11, wherein: the machine readable instructions further perform calculating, with a processor and a location determination module, a buffer period based on location data of the vehicle.”( [0037] “As an additional inventive aspect of the system of the present invention, the system may have according environmental sensors and an environmental scene detection processing algorithms as referred above. Optionally, the system may have a v2x and/or v2v connection for receiving additional scene map and hazardous object (HO) data and data to calibrate the SV ego position. Once the HO is known, the system of the invention may be able to predict evasive paths and necessary braking maneuvers, may be able to predict the time the maneuver will take and may assess whether it is necessary to put the control back to the driver as redundant handler for dynamic situations. Because the system continuously assesses or estimates the driver recovery time (EDRT), the system can calculate the threshold whether the EDRT is shorter or longer than the shortest time interval (Planned Handling Time or PHT) that is predicted that a human driver would need to properly control the vehicle in a safe manner in face of an upcoming event”. Here teaches the use of/calculation of vehicle ego position to determine/estimate handover time (buffer period))
	Regarding Claim 13, claim 13 is a system version of 4 both in terms of its internal elements and its dependency to its respective independent claim. As such it has the same grounds of rejection as claim 4 above.
	Regarding Claim 14, modified Latotzki teaches “The vehicle of claim 13, wherein: the machine readable instructions further perform calculating, with a processor and a location determination device, a buffer period based on the navigation route.”( 0032] “Previously known in automotive is to have driver assistant systems that detect the environmental scene, especially the scene of the path ahead the subject vehicle (SV) or ego vehicle is planning to take. In case of collision hazard events (CHE), such as, for example, when a piece of lost cargo (hazardous object, HO) appears at the lane of the subject vehicle (SV), the systems are able to calculate the time to collision (TTC) when taking the speed (and the HO's static or changing speed is constant) into account and an extended time to collision in case the vehicle assistant system is taking collision mitigating actions such as braking into account. Some systems may be able to also execute collision avoiding steering maneuvers in combination with braking, but this requires a proper scene context understanding, so that the system does not make worse the CHS situation rather than do any good (since the scene detection is not perfect there may be objects such as pedestrians which may have been overlooked by the system and thus may be harmed during the collision mitigation maneuver, while the vehicle is avoiding the HO instead). Because of that, the emergency handling is still left to the human drivers (with the exception of MCB brake actuation past a collision detection).” Here teaches a navigation route (path) and its use in determining/calculating the handover time (buffer period)
	Regarding Claims 15-18, these claims are a generalized version (for claim 15) or equivalents (for claim 16-18) of claims 6-8. As such the grounds of rejection for claim 15 is any/all of claims 6-8 (the teaching of a specific notification method/function implicitly teaches a generalized “Notification module”) and the grounds of rejection for claims 16-18 are identical to their respective pairs in claims 6-8.
	Regarding Claim 19, modified Latotzki teaches “The vehicle of claim 10, further comprising: a wireless communication module communicatively connected to the communication path; an external network communicatively connected to the wireless communication module; and an external server communicatively connected to the wireless communication module.”(Ghannam et al “[0019] The external sensors 106a-106c monitor conditions in the external area proximate the autonomous vehicle 100. The external sensors 106a-106c include one or more external cameras 106a, range detection sensors 106b (e.g., ultrasonic sensors, RADAR, and/or LiDAR, etc.), and/or an external temperature sensor 106c. The camera(s) 106a and the range detection sensors 106b are used (e.g., by the active safety module 114) to determine the characteristics of the environment around the autonomous vehicle 100 to facilitate autonomous navigation. The external temperature sensor 106c measures the ambient temperature of the area around the autonomous vehicle 100. Alternatively or additionally, in some examples, the ambient temperature of the area around the autonomous vehicle 100 is provided by a weather server.” Here teaches retriveiing of dat from an external server inherently teaching the communication modules and wireless communication between the vehicle and an external server.)
	Regarding Claim 20, claim 20 is a system version of method claim 9 as such its grounds or rejection is identical to claim 9 above.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Latotzki  as applied to claim 1 above, and further in view of WO 2016044187 A1, “CONTROLLING TRANSITIONS IN OPTICALLY SWITCHABLE DEVICES”, Pradhan Ashnu.
	Regarding Claim 2, modified Latotzki while teaching adjustable tinted windows (from Ghannam), both Latotzki and Ghannam fail to disclose the calculation of a (window) transition rate. Instead only stating that the window tinting changes/transitions.
	Pradhan Ashnu teaches a adjustable tinted window control system which includes teachings for calculation of a transition rate and controlling of windows (and adjusting their specific transition rates) such that they fully transition before an end-time (“[0009] “In certain embodiments, the determined electrical characteristic includes at least one of a voltage and a current, and (c) includes adjusting an applied current or voltage used to drive the transition based on the determined electrical characteristic to ensure that the optical transition is occurring at a rate of transition that is at least as high as a target rate of transition. In some cases, (c) includes adjusting the applied current or voltage based on the determined electrical characteristic to ensure that the optical transition occurs within a target timeframe.”). Pradhan Ashnu teaches “wherein: calculating, with a processor, further comprises a transition rate; and adjusting the transparency on the set of windows is performed based on the transition rate.”( [0012] “In a further aspect of the disclosed embodiments, a method of transitioning a plurality of electrochromic (EC) windows at substantially matching tint rates is provided, the method including: (a) determining a transition time over which the plurality of EC windows are to be transitioned from a starting optical state to an ending optical state, where the transition time is based, at least in part, on a minimum time over which a slowest transitioning window in the plurality of EC windows transitions from the starting optical state to the ending optical state; (b) applying one or more drive conditions to each of the windows in the plurality of windows, where the one or more drive conditions applied to each window are sufficient to cause each window to transition from the starting optical state to the ending optical state substantially within the transition time.” Here teaches the calculation of a transition time and controlling the windows (setting of their rate) such that they transition within the time period)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to further modify modified Latotzki to include the tinted window transition rate calculation and control of Pradhan onto the tinted window control system of Ghannam (which was previously modified into Latotzki). One would be motivated to implement the rate calculation and control of Pradhan in order to ensure complete transition of the windows to the desired state (improving the operation of the overall invention) while also preventing/reducing the risk of burning out/damaging the tinting system this motivation is disclosed (“[0051] In various embodiments herein, an optical transition is influenced through feedback that is generated and utilized during the optical transition. The feedback may be based on a variety of non-optical properties, for example electrical properties. In particular examples the feedback may be a current and/or voltage response of an EC device based on particular conditions applied to the device. The feedback may be used to determine or control the tint level in the device, or to prevent damage to the device.” )and to allow for a wider range of windows (from different manufacturers/sizes, etc) in ([0114] “To account for all these variables, current technology may define many distinct control algorithms with distinct periods of time for applying a defined drive voltage for each of many different window sizes or device features. A rationale for doing this is to ensure that the drive voltage is applied for a sufficient period, regardless of device size and type, to ensure that the optical transition is complete. Currently many different sized electrochromic windows are manufactured. While it is possible to pre-determine the appropriate drive voltage time for each and every different type of window, this can be a tedious, expensive, and time-consuming process. An improved approach, described here, is to determine on-the-fly the length of time that the drive voltage should be applied.”) The resulting combination would teach all aspects of claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170334455 A1; US 20180162203 A1; US 20190054928 A1; US 20190346701 A1; US 20200130481 A1; US 20200269663 A1; US 20200319636 A1; US 20200339160 A1; US 10843535 B1; US 20210061299 A1; US 20210061312 A1; US 20210316724 A1; US 20220135073 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661